Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 – 20 are allowable over the prior art. The prior art of record does not teach that at least portions of a first apparatus extend outwardly from a lower surface so as to increase the effective cross-sectional area thereof and define an effective aerofoil in respect thereof in a first direction of movement of said wing member, and an upper surface comprises second apparatus selectively configurable between at least two positions wherein, in a first fully extended position, at least portions of the second apparatus extend outwardly from said upper surface so as to increase the effective cross-sectional area thereof and define an effective aerofoil in respect thereof in a second, substantially opposite, direction of movement of the wing member. Furthermore, the prior art of record also fails to teach a control module for generating a control signal to reverse, in respect of at least one of the propulsion devices, the direction of linear thrust generated thereby relative to said main body, wherein at least one of the wing members is provided with a device for altering the aerofoil cross-section thereof in response to a reversal of thrust direction by a respective propulsion device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853.  The examiner can normally be reached on 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALENTINA XAVIER/Primary Examiner, Art Unit 3642